Exhibit 99.15 (Text of graph posted to Ashland Inc.'s website concerning operating segment trade working capital) Operating Segment Trade Working Capital % of Annualized Sales * Monthly Actual (%) January February March April May June July August September October November December 15.5 * NOTE: Selected Working Capital Components - November 30, 2008 (a) Unaudited Data ($ in millions) Operating Segments (b) Accounts receivable (c) 1,241 Inventories (d) (Less) Trade and other payables (890) Net 1,054 (a) Working Capital Components exclude the businesses acquired upon the completion of the Hercules acquisition. (b) Represents amounts considered forinternal performance metrics applicable to most employees. (c) Accounts receivable is shown net of allowances for doubtful accounts. (d) Operating segment amount excludes LIFO reserve.
